DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections/Objections
The rejection of claims 1-4, 6, and 8-10, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, is withdrawn.  Applicant’s amendments to the claims overcome this rejection.
The rejection of claims 1-4, 6, and 8-10, under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is withdrawn.  The amendments to the claims overcome the rejection. 

Upon further search and consideration additional prior art was found, thus necessitating the following new rejections:

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, and 9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee (US 2015/0252148 Pub Date:9/10/2015; effectively filed:9/13/2012).
Regarding claims 1, Lee discloses that the present invention provides a synthetic microenvironment comprised of a crosslinkable biomaterial composition presenting at least one or more ECM-derived or growth factor derived peptide motifs that precisely regulate cellular behavior such as cell adhesion, migration, growth or differentiation [(0015]).  In one embodiment of the present invention, there is a crosslinkable biomaterial composition for a synthetic 3D microenvironment comprised of a recombinant protein functionalized with at least one or more peptide motifs derived from a variety of extracellular matrix proteins or growth factors, and a crosslinking agent, wherein said crosslinking agent mediates its crosslinking function chemically via crosslinking under a wide range of pH conditions ([0017]).  Any suitable recombinant protein including but not limited to fibrin, elastin, mussel adhesive protein may be used as said protein. Preferably, said protein is a recombinant mussel adhesive protein ([0018]).  Any suitable mussel adhesive protein may be used as the biomaterial in this invention. The biomaterial compositions that generate a microenvironment are basically composed of two components. The first component is a mussel adhesive protein functionalized with bioactive peptides. The second component is a crosslinkable agent. Both components are commercially available ADTPPV(SEQ ID NO: 105), DQNDN(SEQ ID NO: 106) ([0026]).  A chemically crosslinkable agent suitable for use in this invention can be any biocompatible polymer, of natural or synthetic origin. Preferably, a crosslinkable agent is a synthetic polymer which has the appropriate functional groups such that it can be covalently linked directly or through a linker to a mussel adhesive protein. Any polymer meeting the above requirements is useful herein, and the selection of the specific polymer and acquisitions or preparation of such polymer would be conventionally practiced in the art (See The Biomedical Engineering Handbook, ed. Bronzino, Section 4, ed. Park.). Preferred for such crosslinkable polymers are selected from groups comprising poly(alkylene oxides) particularly poly(ethylene glycols), poly(vinyl alcohols), polypeptides, poly(amino acids), such as poly(lysine), poly(allylamines) (PAM), poly(acrylates), polyesters, polyphosphazenes, pluronic polyols, polyoxamers, poly(uronic acids) and copolymers, including graft polymers thereof ([0032]).  A synthetic microenvironment-forming a hydrogel-forming composition comprised of the 6-arm PEG-SG can be formed with mussel adhesive proteins, or a mixture of mussel adhesive proteins with 6-arm PEG-amine etc. MAPTrix.TM. HyGel, formed from MAPTrix.TM. ECM and multi-arm PEG, used in the present invention ([0036]).   Thus Lee expressly discloses all of the structural limitations of the claimed composition.  Lee does not disclose that the use for propagating pluripotent stem cells or that the composition supports or provides increased pluripotent stem cell propagation compared to a control without the cell-binding sequence.  However, the microenvironment composition expressly comprises all of the structural limitations of the claimed composition, as such it inherently should have the same functional properties.  
“Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705.
	
	Regarding claim 2, Lee expressly discloses the chemically crosslinkable agent suitable for use in this invention can be any biocompatible polymer, of natural or synthetic origin ([0032]).  As such, Lee expressly discloses the limitations of claim 2.
	Regarding claim 3 and 4, Lee discloses the present invention also provides a modulus controlled microenvironment whereas its pore size is consistent by addition of an enhancer to the biomaterial composition ([0048]).  An enhancer of the present invention physically intertwines molecular chains formed from crosslinking polymer between mussel adhesive protein and crosslinking agent to form interpenetrating  alginate, chitins, chitosan and derivatives thereof, cellulose and derivatives thereof. Additionally, an enhancer can be a polypeptide or protein selected from, including but not limited to, collagen, fibrinogen, gelatin and derivatives thereof. As for semi-synthetic or synthetic polymer, poly(L-lysine), poly(glutamic acid), poly(aspartic acid) can be selected. A homo- or co-polymer comprised of a monomer selected from (meth)acrylamides, (meth)acrylic acid and salts thereof, (meth)acrylates, ethylene glycol, ethylene oxide, styrene sulfonates, vinyl acetate, or vincyl alcohol ([0051]).  Thus Lee expressly discloses a biocompatible hydrogel comprising copolymers including alginate.
	Regarding claim 6, Lee discloses wherein the ECM protein motif is ADTPPV as described above.
	Regarding claim 9, Lee discloses the polysaccharide as discussed above.
	In conclusion, the prior art of Lee anticipates the claims because it expressly discloses all of the structural limitations of the claimed product.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cho (US 2016/0377600 A1 Pub date:12/29/2016; effectively filed 6/23/2015).
Regarding claim 1, Cho discloses this disclosure is directed to physically and mechanically defined microenvironments that mimic natural extracellular microenvironments ([0025]). In one aspect, an extracellular microenvironment surface that induces integrin signaling to promote signal pathway for self-renewal or proliferation of pluripotent stem cell in serum- or feeder-free conditions is provided. It is well known that integrin signaling involves Erk activation and self-renewal of embryonic stem cell is mediated signal through Ras-Raf-MEK-Erk cascade ([0026]). In one aspect, the disclosure provides an electrospinnable composition for a fibrous microenvironment comprised of two components, hydrophilic component and a structural component. In one embodiment, a structural component is a polymer to provide physical or mechanical cues such as pore size or elasticity, whereas hydrophilic component contains extracellular component ([0031]).   In another embodiment, a hydrophobic polymer is used to form an electrospinnable composition wherein PVDF, PAN, and/or PES, alone or in combination, has a molecular weight of from about 50 Kda to about 500 kDa. In one embodiment, the fiber includes about 0.1 weight percent mussel adhesive protein and about 10 weight percent hydrophobic polymer ([0035]).  In another embodiment, a hydrophilic component is used to modify an electrospinnable composition wherein natural or synthetic polymer such as extracellular matrix mimetic protein, polyvinyl pyrrolidone (PVP) or polyethylene glycol (PEG) having a molecular a 3D nanofibrous microenvironment having 200 nm and 700 nm diameter, respectively, are provided to support self-renewal and proliferation of murine embryonic stem cell ([0037]).  This disclosure provides a nanofibrous microenvironment having elasticity that can be readily controlled by adjusting the weight ratio in hydrophilic component, whereas physical cues such as pore size and biochemical cues are constant ([0038]).  In one embodiment, compositions are provided to engineer microenvironment having elasticity from 1 kPa to 1 MPa, whereas average pore size is constant and constant biochemical cues. The average pore size can range from 50 nm to 10 .mu.m ([0039]).  Pore size of a scaffold can affect cell behavior within a scaffold and that subtle changes in pore size can have a significant effect on cell behavior such as cell migration. The porosity and pore architecture in terms of porosity and pore architecture play a significant role in cell survival, proliferation, and migration, and thus they are key elements to design a synthetic three-dimensional microenvironment. (N. Annabi et al., Controlling the Porosity and Microarchitecture of Hydrogels for Tissue Engineering, Tissue Eng. Part B Rev. 2010, 16(4):371-83). The porosity of a hydrogel depends on PEG molecular weight, concentration, acidity, gelation temperature and gelation time ([0040]).  In one embodiment, the extracellular microenvironment surface to activate integrin .alpha.5.beta.1 and/or integrin .alpha.6.beta.1-mediated signaling at the same time is provided for self-renewal and proliferation of pluripotent or multi-potent stem cell ([0045]).  A biochemical cue such as ECM protein or growth factors can be a natural or recombinant extracellular matrix protein, ECM-derived domain including core motif that binds to specific integrin or its mimetic, growth factor, GF-derived domain containing core motif that bind to specific binding sites of such growth factor receptor, or its mimetic. The mimetic comprises a recombinant protein or polypeptide functionalized with at least one or more peptide motifs derived from a variety of extracellular matrix proteins or growth factors ([0046]).  Any suitable natural extracellular matrix proteins including, but not limited to, fibronectin, laminin, vitronectin, may be used as an extracellular component to activate integrins. Preferably, the extracellular matrix protein is fibronectin. More preferably, the fibronectin can be used alone or in combination with laminin, vitronectin or cadherin ([0047]).  Generally, any extracellular mimetic component including extracellular matrix mimetic or growth factor mimetic comprises a substrate protein recombinantly or chemically functionalized with peptide motif derived from extracellular matrix proteins or growth factors ([0049]). Any suitable substrate protein including, but not limited to, fibrin, elastin, mussel adhesive protein may be used as the substrate protein to present extracellular component. Preferably, the protein is a recombinant mussel adhesive protein ([0050]).  This disclosure also provides a microenvironmentally defined 3D surface that activates .alpha.5.beta.1, .alpha.6.beta.1 and/or .alpha.v.beta.5 simultaneously or sequentially in order to regulate signaling pathway for self-renewal and pluripotency maintenance of a stem cell ([0058]).  The microenvironment surface provides a substrate protein presenting cadherin-derived peptide motif to support self-renewal and pluripotency of a stem cell. Any suitable cadherin binding motif can be selected from SHAVSS (SEQ ID NO:48), LFSHAVSSNG (SEQ ID NO:49), ADTPPV (SEQ ID NO:50), DQNDN(SEQ ID NO:51), HAVDI (SEQ ID NO:52), LRAHAVDING (SEQ ID 
Regarding claim 6, Cho expressly discloses SHAVSS and ADTPPV as claimed.
In conclusion, the prior art of Cho anticipates the claims because it expressly discloses all of the limitations of the claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brinchman (WO 2008/157324 ; of record in IDS) in further view of Cho (US 2016/0377600 A1 Pub date:12/29/2016; effectively filed 6/23/2015), Sinaga (Sinaga et al Pharm Res 19(8):1170-1179, 2002; of record in IDS), and Maguire (US 2009/0311765 A1; of record in IDS).
Regarding claim 1, Brinchman teaches biostructure comprising modified alginates for entrapping one or more stem cells.  The modified alginates comprise at least one alginate chain section covalently bonded to at least one cell attachment peptide (p. 2, lines 22-25).  These teachings encompass the limitations of a composition comprising a biocompatible hydrogel linked to a polypeptide having the claimed amino acid size range.  Brinchmann does not teach that the polypeptides comprise a cell 
However, prior to effective filing of the instant application, Cho teaches that activates .alpha.5.beta.1, .alpha.6.beta.1 and/or .alpha.v.beta.5 simultaneously or sequentially in order to regulate signaling pathway for self-renewal and pluripotency maintenance of a stem cell ([0058]).  Their inventions is a biostructure providing a microenvironment with a surface providing a substrate protein presenting cadherin-derived peptide motif to support self-renewal and pluripotency of a stem cell. Any suitable cadherin binding motif can be selected from SHAVSS (HAV6; SEQ ID NO:48), LFSHAVSSNG (HAV10; SEQ ID NO:49), ADTPPV (SEQ ID NO:50), DQNDN(SEQ ID NO:51), HAVDI (SEQ ID NO:52), LRAHAVDING (SEQ ID NO:53) ([0060]).
Thus it would have been obvious to an artisan of ordinary skill at the time of effectively filing to modify the alginate hydrogel biostructure for entrapment and culture of stem cells, taught by Brinchmann, to incorporate one or more suitable cadherin binding motifs, taught by Cho, by covalently binding the cadherin binding motif to at least one alginate chain section, as taught by Brinchmann, to predictably arrive at the limitations of claim 1.  The artisan would have a reasonable expectation of attaching the cadherin binding motifs of Cho, to the alginate hydrogel of Brinchmann, because Brinchmann demonstrates that extracellular matrix peptide binding motifs can be successfully covalently bound to alginate chains.  Further an artisan would have been 
Brinchmann in view of Cho does not teach the ADT10 and ADT6 embodiments of claim 1.  However, ADT10 and ADT6 were cadherin peptide motif long established in the prior art.  For example, Sinaga teaches peptides derived from the bulge (HAV-peptides) and groove (ADT-peptides) regions of the extracellular 1 (EC-1) domain of human E-cadherin (abstract).  Sinaga more specifically discloses HAV-10 (SEQ ID NO:2); HAV-6 (SEQ ID NO:3); ADT10 (SEQ ID NO:4) and ADT6 (SEQ ID NO:5).  See page 1172, Table 1).  
Thus it would have been obvious to an artisan at the time of effectively filing to choose ADT10 and ADT6, as taught by Sinaga, as one of the cadherin peptides in Brinchmann in view of Cho to predictably arrive at the ADT10 and ADT6 embodiments of claim 1 with a reasonable expectation of success.
Regarding claims 2-4 and 9, Brinchmann teaches alginate as described above.  As such, Brinchmann in view Cho renders claims 2-4 obvious.
Regarding claim 6, Brinchman in view of Cho teach HAV-6 and Brinchman in view of Cho and Sinaga teaches ADT6 as discussed above.  As such claim 6 is rendered obvious by the combined art.
Regarding claim 8, Brinchmann teaches attachment by covalent bonds, such an amide bond as claimed.  Thus Brinchmann in view of Cho render claim 8 obvious.

Thus it would have been obvious to an artisan of ordinary skill in the art at the time of effectively filing to produce a variant of Brinchmann in view of Cho that was in the form of a capsule.  An artisan would have had a reasonable expectation of success because Maguire teaches that capsule forms for encapsulating pluripotent stem cells to form microenvironments was successfully established in the prior art.  Further an artisan would have been motivated to further attach the cadherin peptide to the alginate capsule by covalent bonds, as taught by Brinchmann, because Cho teaches that cadherin peptide attached to such biostructures for microenvironments support self-renewal and propagation of pluripotent stem cells.  As such, Brinchmann in view of Cho and Maguire render claim 10 obvious.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) 
In the present situation, rationales A, B, and G are applicable. The claimed method was known in the art at the time of filing as indicated by Brinchmann in view of Cho, Sinaga, and Maguire. Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR.

No claims are allowed.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARCIA S. NOBLE
Primary Examiner
Art Unit 1632